JUSTICE NELSON,
dissenting.
I join Justice Gray in her dissent. She was correct in dissenting in Matter of F.H., and she is correct in her analysis and dissent here. While agreeing with her dissent in Matter of F.H., I nevertheless signed the Court’s opinion in the hope — misplaced, as it turns out— *179that, perhaps, a further warning to DFS (DPHHS) would suffice. It has not; and, for me, at least, this case is the straw that broke the camel’s back.
While Justice Erdmann points out that Matter of F.H. was issued subsequently to DPHHS’ actions here, nevertheless the District Court’s Findings of Fact and Conclusions of Law were entered over two months after our opinion in that case. Accordingly, DPHHS’ failure to comply with § 41-3-609(l)(c), MCA, could have and should have been addressed at that point in time by denying the petition to terminate P.D.’s parental rights and, instead, requiring compliance with the statute.